Citation Nr: 1525486	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-25 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to asthma.


REPRESENTATION

The Veteran is represented by:  Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to January 1987 and from November 2004 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's obstructive sleep apnea is related to and cannot be reasonably disassociated from his service-connected asthma.


CONCLUSION OF LAW

Obstructive sleep apnea is due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current obstructive sleep apnea had its onset during his period of active duty from November 2004 to November 2005, but was masked by his asthma.  The Veteran further asserted that his current obstructive sleep apnea is due to his asthma.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection has been granted for the Veteran's asthma.  Id.  The evidence of record included current diagnoses of obstructive sleep apnea.  38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Veteran's service treatment records do not demonstrate complaints of or treatment for obstructive sleep apnea, he and his spouse submitted competent and credible statements and testimony that the Veteran experienced sleep difficulties, namely snoring and episodes of gasping for air during sleep, after upon his return from his November 2004 to November 2005 period of active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence is competent and sufficient in certain instances related to medical matters, including when it describes symptoms at the time that supports a later diagnosis by a medical professional); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).

The evidence of record includes one opinion addressing the etiological relationship between the Veteran's current obstructive sleep apnea and his service-connected asthma.  In a July 2014 opinion, a VA examiner provided a diagnosis of obstructive sleep apnea.  Then, after reviewing the Veteran's relevant medical history and medical literature, the examiner opined that an etiological opinion could not rendered without resorting to mere speculation.  However, in so doing, the examiner provided the following rationale, which includes selections from relied-upon medical literature:

Asthma may be defined as a common chronic disorder of the airways that is complex and characterized by variable and recurring symptoms, airflow obstruction, bronchial hyperresponsiveness, and an underlying inflammation.
The interaction of these features of asthma determines the clinical manifestations and severity of asthma and the response to treatment [1].

INTRODUCTION - Obstructive sleep apnea (OSA) is a disorder that is characterized by obstructive apneas and hypopneas caused by repetitive collapse of the upper airway during sleep.  The diagnosis should be considered whenever a patient presents with symptoms such as excessive daytime sleepiness, snoring, and choking or gasping during sleep, particularly in the presence of risk factors such as obesity, male gender, and advanced age.  The challenge is to select the patients who are most likely to have OSA for further diagnostic evaluation, since expensive and time consuming testing has traditionally been required to identify OSA.

DIFFERENTIAL DIAGNOSIS - A variety of conditions must be considered in the differential diagnosis of OSA because they similarly cause excessive daytime sleepiness due to disrupted sleep (table 7).  These conditions can be distinguished from OSA via polysomnography.

Respiratory diseases - Patients with either chronic obstructive lung disease or restrictive lung disease may have sleep-related desaturation, resulting in sudden awakenings and dyspnea that imitate OSA.  Patients with neuromuscular disease depend on their accessory muscles to breathe and the inhibition of muscle activity during REM sleep can cause profound desaturations and awakenings.  Poorly controlled asthma is often worse at night, with nocturnal bronchospasm and cough inducing sleep fragmentation and paroxysmal dyspnea. (see medical history and pulmonary notes in Sleep Apnea Templete [sic]).

Obstructive sleep apnea - Obstructive sleep apnea (OSA) is a common disorder that may occur together with asthma or may mimic nocturnal asthma [44].  Among 487 patients with mild to moderate asthma, sleep disturbance was common based on sleep quality questionnaires [45].  Polysomnography is suggested in patients with symptoms and clinical features suggestive of OSA (e.g., daytime somnolence, snoring), particularly when nocturnal symptoms are persistent despite improved daytime asthma control.  (See 'Clinical presentation and diagnosis of obstructive sleep apnea in adults', section on 'Diagnosis'.)

In addition to the above, the examiner also discussed the etiological issue with a pulmonologist.  The examiner indicated that the pulmonologist opined as follows:

I did a quick search as well.  There are conference reports suggesting a link between asthma and OSA (asthma patient more likely to develop OSA) and a link between corticosteroid inhaler and OSA (corticosteroid inhaler increase the risk for OSA).  I don't think the link is studied well enough, yet.  That does not mean there is no link.  However, it is also true that it is possible does not imply it is truth.  We just have to wait till further studies get done.
 
There is no evidence of record that disassociates the Veteran's current obstructive sleep apnea from his service-connected asthma.  As mentioned above, the only competent etiological opinion of record is that of the July 2014 VA examiner, with an imbedded supplemental opinion from a pulmonologist.  Although the July 2014 opinion is essentially equivocal, it indicates that there exists clinical data suggesting an etiological relationship between asthma and obstructive sleep apnea.  Indeed, the pulmonologist stated that individuals with asthma are more likely to develop obstructive sleep apnea.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection on a secondary basis is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


